Citation Nr: 1431395	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a left hand injury, claimed as nerve damage.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was certified to the Board by the New York, New York RO.  

The Veteran testified at an August 2012 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

A left hand disorder, to include hypoesthesia, had onset during the Veteran's service and is the result of an in-service forearm fracture.


CONCLUSION OF LAW

A left hand disorder, to include hypoesthesia, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted because his current left hand numbness began in service, because it has continued since, and because it is the result of an in-service fracture of his left radius and ulna.  The Veteran is service-connected for residuals of a left forearm fracture, but is not in receipt of a separate rating for nerve damage.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service treatment records show that the Veteran fractured his left radius and ulna in February 1969.  While initial post fracture reports note no nerve involvement, by February 1970 treatment records note some hypoesthesia over the distribution of the superficial radial nerve to the dorsum of the hand on the radial aspect and in the region of the web space.  See also April 1975 and August 2004 VA examinations; and a December 2008 VA treatment record.  The Veteran's reported condition is confirmed by the medical evidence of record.  The August 2004 VA examination noted that the Veteran had sensory differences on the left when compared to the right.  

Additionally, an August 2009 VA discharge summary notes that the Veteran has baseline numbness of the forearm, thumb, and forefinger from a radial/ulnar fracture in 1969.  A September 2012 VA treatment record notes that the Veteran has had thumb and first finger numbness since he fractured his arm in service.  Examination showed decreased sensation along the left forearm including the dorsum of the thumb and first finger, and the provider opined that the left forearm injury during service is at least as likely as not the cause of the Veteran's numbness.  

The preponderance of the competent evidence demonstrates that the Veteran's ongoing left hand numbness is the result of his in-service forearm fracture.  As such service connection is warranted.  




ORDER

Entitlement to service connection for a left hand disorder, to include hypoesthesia, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


